Judgment, Supreme Court, Bronx County (Bernard Burstein, J., and a jury), entered March 21, 1996, which awarded plaintiff the principal sum of $300,000, unanimously affirmed, with costs.
The damages awarded to plaintiff did not deviate from what is reasonable compensation under the circumstances (CPLR 5501 [c]). Plaintiff sustained a debilitating wrist fracture as well as a significant complex tear of the medial meniscus of *205the knee, each causing progressive and permanent disability (see, Kotopoulos v Nathan Hale Gardens, 235 AD2d 276; Rodriguez v City of New York, 191 AD2d 420; Gonzalez v Manhattan & Bronx Surface Tr. Operating Auth., 160 AD2d 420). Concur— Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.